DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Craig Steven Wright et al. US 20180367298 (hereinafter Wright) in view of Joshua R. McIver et al.  US 20180205743 (hereinafter McIver).
As per claim 1, Wright teaches: A method for verifying the authenticity of digital data sets collected by a device comprising:
(a) for each of at least one period of device-to-collector communication:
generating within the device at least one current secret value and a public value as a function of the at least one secret value, and registering the public value with the collector (“The method may comprise the steps: [0056] Agreeing on, between the first and second nodes, a standard ECC system using a base point (G); and/or [0057] generating, at the first and/or second node, a public/private key pair using the agreed standard ECC system and publishing the public key; this may mean making it publicly available; and/or [0058] registering the first node's master public key (P.sub.MC) at the second node or another location; and/or registering the second node's master public key (P.sub.MC) at the first node or another location; and/or [0059] sending a message (M) from the first node to the second node and/or vice versa, and creating a hash of the message”  Wright: para. 55-58);
 (ii)    collecting a current one of the digital data sets, said current one of the digital data sets comprising a current message corresponding to a current collection round (“The first or second node may use the received message M to generate its own derived (secondary) public/private key pair.  This may allow the node to calculate the other node's derived public key; and/or [0060] receiving the message and independently calculating the hash of the message M (e.g. SHA-256(M)); and/or [0061] calculating a public key (P.sub.2C) which is derivable from the master key (P.sub.MC); and/or [0062] validating the signature (Sig-V.sub.2C) against the calculated P.sub.2C” Wright: para. 55-58);
(iii)    signing the current message by computing a cryptographic functional encoding of the current message and the public value, without revealing any current secret value 

(iv)    sending both the current message and the cryptographic functional encoding of the current message to a collector (“The first or second node may use the received message M to generate its own derived (secondary) public/private key pair.  This may allow the node to calculate the other node's derived public key; and/or [0060] receiving the message and independently calculating the hash of the message M (e.g. SHA-256(M)); and/or [0061] calculating a public key (P.sub.2C) which is derivable from the master key (P.sub.MC); and/or [0062] validating the signature (Sig-V.sub.2C) against the calculated P.sub.2C” Wright: para. 59-62); 
Wright does not teach; however, McIver discloses: uni-directional, device-to-collector communication (“As used herein, an event may be any signal or data arriving to a recipient from a sender that is perceivable as an event.  An event may be a unidirectional communication or transfer of data in that a sender may initiate an event, such as by a signal or transmission of data, and a recipient need not acknowledge the event (at least not to the sender).  The recipient need not even be aware of the event.” (McIver: para. 28)


a collector in which a corresponding timestamp is generated (“the signature can more easily be accepted as legally binding as the additional identity information required can be independently proven.  The checksums/hashes/UIDs of any transaction signed in this fashion is sent for time-stamping and storage to one or more independent notarization/timestamping servers.  The so-generated outgoing transactions are therefore legally witnessed and signed and can be used in many jurisdictions as legal proof of both identity as well as intention. ”McIver: para. 126); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wright with the methods of McIver to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to incorporate time factor in authentication of a message.
The combination of Wright and McIver teach: repeating steps (a)(ii) to (a)(iv) during a current one of the at least one period one-directional communication (see the rejection of (a)(ii) to (a)(iv) and  McIver, para. 36, wherein it is disclosed that the  communication ends when the response is not “within a predetermined time period from the timestamp”).
d)    in the device, during a period in which collector-to-device communication is available, receiving an indication from the collector that the current period one-directional communication has ended, designating the least one current secret value as revealable and non-usable (“In some embodiments, the second half of the split 
e)    repeating the steps (a)-(d) for any subsequent data collection round (see the rejection of (a)-(d)).
As per claim 2, the rejection of claim 1 is incorporated herein. Wright does not teach; however, McIver discloses: generating the at least one current secret value as a single secret value, computed as a functionally related sequence of time-bound values from a common seed (generated outgoing transactions (single secret value) is created using the transaction data including the value of timestamp (McIver: para. 126).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright and McIver with the teaching of Binder to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to notarization/timestamp transaction records.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of McIver and further in view of Joshua R. Binder et al. US 20200074410 (hereinafter Binder).
As per claim 3, the rejection of claim 2 is incorporated herein. The combination of Wright and McIver does not explicitly teach; however, Binder discloses: computing each secret value as a hash function that includes at least one previous secret value as an input parameter (each new block is combination of hash of a previous block (previous secret value as an input parameter) and the new timestamp (Binder: para. 42 and fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright and McIver with the teachings of Binder to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to create sequence of transactions in a blockchain.
     Allowable Subject Matter
The subject matter of claims 4-8 are not suggested by the prior art of record.  Claims 4-8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHODRAT JAMSHIDI/           Primary Examiner, Art Unit 2493